Judgment, Supreme Court, New York County (Louise Gruner Gans, J.), entered May 20, 2002, which dismissed the petition brought pursuant to CPLR article 78 to annul a determination of respondent State of New York Division of Housing and Community Renewal (DHCR), dated September 28, 2000, insofar as such determination found that certain rent overcharges by respondent landlord Harmir Realty Co. were not willful, unanimously affirmed, without costs.
The administrative record provides rational support for respondent DHCR’s determination that respondent landlord met its burden to demonstrate that the subject rent overcharges were not willful. Concur — Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.